SUMMARY ORDER
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court be and it hereby is AFFIRMED.
Pro se plaintiff-appellant Taliv Ah appeals from the judgment of the United States District Court for the Northern District of New York (McAvoy, J.) entered pursuant to an unreported Decision and Order dated February 27, 2002, granting defendants’ motion to dismiss for failure to exhaust administrative remedies. For the reasons stated in the district court’s thorough opinion, we affirm.
The judgment of the district court is AFFIRMED.